Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 2/14/2022 has been entered. Claim(s)1-20 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki (U.S. Patent App Pub 20180255446) in view of Kim (U.S. Patent App Pub 20160224279).

	Regarding claim 1,
(See paragraphs 39, 61, 62, Reunamaki teaches a server connected to other devices)
b) one or more processors; and (See paragraphs 39, 61, 62, Reunamaki teaches a server with processors)
c) one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to perform operations to manage the IT device, wherein the operations include performing at least one action on the at least one IT device, wherein the at least one action is determined at least in part by IT device information on the at least one IT device, (See paragraphs 59, 61,120, Reunamaki connecting the server to the terminal to performance an action)
Reunamaki does not explicitly teach but Kim teaches provide power to the IT device , wherein the at least one action comprises performing a power command on the at least one IT device over the at least one communication interface,. (See paragraphs 275-277, figure 20, Kim teaches sending portions of the index job stat information from the second server to the first server which sends it to the printer (a print command aka a power command) to print.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kim with Reunamaki because both deal with information managing systems. The advantage of incorporating the above limitation(s) of Kim into Reunamaki is that Kim teaches the (See paragraphs [0004] - [0006], Kim)
	
	Regarding claim 8,
Reunamaki and Kim teaches the device of claim 1 wherein the one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to further discover the at least one IT device, index the IT device information of the at least one IT device into a device index, (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database) and search the device index for the IT device information based on a search criterion. (See paragraphs 62-63, 74, 86, Reunamaki teaches searching the device index to find device characteristic information)

	Regarding claim 12,
Reunamaki teaches an infrastructure management method, comprising: configuring, via an infrastructure management device, at least one IT device; (See paragraphs 14, 135, Reunamaki)
(See paragraphs 61-63, Reunamaki teaches discovering a device in a network)
indexing IT device information of the at least one IT device into a device index stored in the infrastructure management device; (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database)
searching the device index for the IT device information based on a search criterion; and (See paragraphs 62-63, 74, 86, Reunamaki teaches searching the device index to find device characteristic information)
Reunamaki does not explicitly teach but Kim teaches clustering the infrastructure management device with at least one other infrastructure management device; (See paragraphs 275-277, figure 20, Kim teaches sending portions of the index job stat information from the second server to the first server which sends it to the printer (a print command aka a power command) to print. The first server exchanges index data with the second server)
performing at least one action, determined at least in part, by the IT device information, on the at least one IT device, wherein the at least one action comprises debugging, updating or testing a software application on the at least one IT device. (See paragraphs 275-277, figure 20, Kim teaches sending portions of the index job stat information from the second server to the first server which sends it to the printer (a print command aka a power command) to print.)
 with Reunamaki because both deal with information managing systems. The advantage of incorporating the above limitation(s) of Kim into Reunamaki is that Kim teaches the method allows a server receiving action identification information, destination information and action performing request to transmit print request and an uploaded file based on the received action identification and destination information in an effective manner, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Kim)

	Regarding claim 13,
Reunamaki and Kim teach the method of claim 12 wherein configuring the at least one IT device comprises configuring at least one of the following: the IT device information, discovery enablement information, and clustering enablement information.(See paragraphs 61, 74, 78, Reunamaki teaches IT device information configuration.)

	Regarding claim 14,
Reunamaki and Kim teach the method of claim 12 wherein discovering the at least one IT device comprises determining if another IT device or another infrastructure management device operates using a protocol or communication profile similar to a protocol or communication profile used by the infrastructure management device or the (See paragraphs 114, 117, Reunamki teaches devices being on the same subnet and connecting the devices)

	Regarding claim 15,
Reunamaki and Kim teach the method of claim 12 wherein clustering the infrastructure management device with the at least one other infrastructure management device comprises exchanging the device index with the other clustered infrastructure management device. (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database)

	Regarding claim 16,
Reunamaki and Kim teach the method of claim 12 wherein clustering the infrastructure management device with the at least one other infrastructure management device comprises maintaining a list of clustered infrastructure management devices, (See paragraphs 66-67, Reunamaki teaches list of clustered devices) and configuring one of the clustered infrastructure management devices to define at least one credential for the infrastructure management devices on the list. (See paragraphs 102-103, Reunamaki teaches credential information used to configure accessory devices)

	Regarding claim 17,
Reunamaki and Kim teach the method of claim 12 wherein performing the at least one action comprises managing and storing different versions of the software (See paragraphs 73, 43, Reunamaki teaches storing different version of software apps)

	Regarding claim 19,
Reunamaki and Kim teach the method of claim 12.
Kim further teaches wherein performing the at least one action comprises generating and storing logs of test results from testing the software application. (See paragraphs 175-176, Kim teaches a log generated and saved for test results of the printer aka errors) See motivation to combine for claim 12.

	Regarding claim 20,
Reunamaki teaches one or more non-transitory tangible machine-readable media comprising instructions configured to cause at least one processor to perform operations comprising: (See paragraphs 14, 135, Reunamaki)
discovering at least one IT device connected over at least one communication interface to an infrastructure management device;(See paragraphs 61-63, Reunamaki teaches discovering a device in a network) 
 indexing device information of the at least one IT device into a device index stored in the infrastructure management device; (See paragraphs 60-62, 90, 102, Reunamaki teaches indexing device information indexed and stored in the server database)
(See paragraphs 62-63, 74, 86, Reunamaki teaches searching the device index to find device characteristic information)
Reunamaki does not explicitly teach but Kim teaches clustering the infrastructure management device with at least one other infrastructure management device, including exchanging the device index with the at least one other infrastructure management device being clustered; (See paragraphs 275-277, figure 20, Kim teaches sending portions of the index job stat information from the second server to the first server which sends it to the printer (a print command aka a power command) to print. The first server exchanges index data with the second server)
performing at least one action, determined at least in part, by the device information, on the at least one IT device, wherein the at least one action comprises performing a power command on the at least one IT device over the at least one communication interface. (See paragraphs 275-277, figure 20, Kim teaches sending portions of the index job stat information from the second server to the first server which sends it to the printer (a print command aka a power command) to print.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kim with Reunamaki because both deal with information managing systems. The advantage of incorporating the above limitation(s) of Kim into Reunamaki is that Kim teaches the method allows a server receiving action identification information, destination information and action performing request to transmit print request and an uploaded file (See paragraphs [0004] - [0006], Kim)

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki (U.S. Patent App Pub 20180255446) in view of Kim (U.S. Patent App Pub 20160224279) in view of Coglitore (U.S. Patent App Pub 20090178986).

Regarding claim 3,
Reunamaki and Kim teach the device of claim 1.
Reunamaki and Kim does not explicitly teach but Coglitore teaches further comprises a housing configured to enclose at least the at least one communication interface, the one or more processors, and the one or more non-transitory machine-readable media. (See paragraphs 43, 58, Coglitore teaches housing with a processor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Kim because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Kim is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)


Reunamaki and Kim teach the device of claim 3
Reunamaki and Kim does not explicitly teach but Coglitore wherein the housing comprises a two Rack-Unit (2 U) height while the housing is mounted horizontally to a rack. (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly. ... Although 2 U, 3 U, or 4 U height chassis are available, these conventional systems typically maintain the same width as the conventional 1 U server.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Kim because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Kim is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

	Regarding claim 5,
Reunamaki and Kim teach the device of claim 3.
Reunamaki and Kim does not explicitly teach but Coglitore wherein the housing comprises a one Rack-Unit (1 U) height while the housing is mounted horizontally to a (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly. ... Although 2 U, 3 U, or 4 U height chassis are available, these conventional systems typically maintain the same width as the conventional 1 U server.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Kim because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Kim is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

	Regarding claim 6,	
Reunamaki and Kim teach the device of claim 3.
Reunamaki and Kim does not explicitly teach but Coglitore wherein the housing comprises less than one Rack-Unit (<1 U) height while the housing is mounted horizontally to a rack. (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly. ... Although 2 U, 3 U, or 4 U height chassis are available, these conventional systems typically maintain the same width as the conventional 1 U server.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Kim because both deal with networking of servers. The advantage of incorporating the above limitation of Coglitore into Reunamaki and Kim is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

	Regarding claim 7,
Reunamaki and Kim teach the device of claim 3.
Reunamaki and Kim does not explicitly teach but Coglitore wherein the housing comprises a zero Rack-Unit (0 U) height while the housing is mounted vertically to a rack. (See paragraphs 16, 58-60, Coglitore teaches “a cluster module chassis comprising a plurality of bays, each bay configured to receive a computer; a rear support provided at a rear portion of each bay; and mounting portions for mounting the cluster module in a vertical orientation in a rack assembly and in a horizontal orientation in a rack assembly.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coglitore with Reunamaki and Kim because both deal with networking of servers. The advantage of  Reunamaki and Kim is that Coglitore allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Coglitore)

Claims 2, 9, 10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki (U.S. Patent App Pub 20180255446) in view of Kim (U.S. Patent App Pub 20160224279 in view of Wookey (U.S.  Patent App Pub 20070171921)

	Regarding claim 2,
Reunamaki and Kim teaches the device of claim 1.
Reunamaki and Kim does not explicitly teach but Wookey teaches wherein the at least one communication interface is configured to provide power to the at least one IT device by providing power over a Universal Serial Bus (USB) interface, providing switchable ON/OFF power over the USB interface, metering power over the USB interface, metering power over the USB interface, providing power over an ETHERNET interface, providing switchable ON/OFF power over the ETHERNET interface, metering power over the ETHERNET interface, metering power over the ETHERNET interface, or a combination thereof. (See paragraphs 462, 467, Wookey teaches metering power over a usb device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Kim because both deal with networking of servers. The advantage of  Reunamaki and Kim is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)


	Regarding claim 9,
Reunamaki and Kim teaches the device of claim 1 .
Reunamaki and Kim does not explicitly teach but Wookey wherein the one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to further control power delivery to the at least one IT device by full hardware reboot, cold reboot, warm reboot, or a combination thereof. (See paragraphs 467, 487, 507, Wookey teaches forcing a mobile to fully reboot or partially reboot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Kim because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Kim is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

	Regarding claim 10,

Reunamaki and Kim does not explicitly teach but Wookey wherein the one or more non-transitory machine-readable media comprising instructions configured to cause at least one of the one or more processors to further control power delivery to the at least one IT device by maintaining a predetermined charge level on the at least one IT device to optimize battery life. (See paragraphs 467, 511, 513, Wookey teaches maintaining power on a mobile device to extend battery life and optimize power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Kim because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Kim is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

	Regarding claim 11,
Reunamaki and Kim teaches the device of claim 1.
Reunamaki and Kim does not explicitly teach but Wookey wherein performing the power command on the at least one IT device over the at least one communication interface comprises executing "power off" or "power reboot" on the at least one IT device. (See paragraphs 467, 487, 507, Wookey teaches forcing a mobile to fully reboot or partially reboot)
 Reunamaki and Kim is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

Regarding claim 18,
Reunamaki and Kim teach the method of claim 12.
Reunamaki and Kim does not explicitly teach but Wookey wherein performing the at least one action comprises controlling power delivery to the at least one IT device by maintaining a partial charge level on the at least one IT device to optimize battery life. (See paragraphs 467, 511, 513, Wookey teaches maintaining power on a mobile device to extend battery life and optimize power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wookey with Reunamaki and Kim because both deal with networking of servers. The advantage of incorporating the above limitation of Wookey into Reunamaki and Kim is that Wookey allows an operator to service the computers for repair or upgrade easily, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Wookey)

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “With respect to claim 1, Applicant respectfully submits that the asserted combination of Reunamaki and Kim fails to teach or suggest at least performing at least one action on the at least one IT device, wherein the at least one action is determined at least in part by IT device information on the at least one IT device, wherein the at least one action comprises performing a power command on the at least one IT device over the at least one communication interface.”

Examiner’s response: Examiner respectfully disagrees and points to paragraphs 275 and 277 of Kim. This section teaches The second server 220 may determine whether the received job state information “upload file” satisfies a trigger condition with reference to the found workflow 241 in accordance with the user identification information. Since the file type of the uploaded file is a word file, the second server 220 may determine that the received job state information “upload file” satisfies the trigger condition of the workflow 241. The second server 220 may control to perform an action “print job” corresponding to the trigger condition…The first server 210 that receive the action identification information, the destination information, and the action performing request may transmit a print request and the uploaded file that is a print job target to the image forming apparatus 2002 to print the uploaded file based on the received action identification information the destination information.  


Applicant Argues: “With respect to claims 12 and 20, Applicant respectfully submits that the asserted combination of Reunamaki and Kim fails to teach or suggest at least clustering the infrastructure management device with at least one other infrastructure management device; ... performing at least one action, determined at least in part, by the IT device information, on the at least one IT device, wherein the at least one action comprises debugging, updating or testing a software application on the at least one IT device..
In the Office Action at page 6, the Examiner admits that Reunamaki fails to teach these features and relies instead on Kim to compensate for its defects. However, Kim at most describes one server exchanging information with another server, and transmitting a print request and an uploaded file to a printer for printing. See Kim at paragraphs [0275]-[0277]. Such actions are merely performed for printing the file, and has nothing whatsoever to do with clustering of infrastructure management devices or debugging, updating or testing a software application on an IT device as recited in these claims. 
Accordingly, for at least the reasons discussed above, the asserted combination of Reunamaki and Kim does not teach or suggest all of the elements and features of 
Examiner’s response: Examiner respectfully disagrees and points to Kim 275-277 and other sections of Kim such as 93 which teach servers being clustered with the printer (aka grouped all together in communication in some way). Also, Kim 238 teaches a control signal is sent from the server to the printer to turn on or off aka power signal.  Furthermore, the clustering limitation is extremely broad and covered by the prior art of record. Furthermore Kim at least teaches in the in 275, and 238 teach sending update commands to the printer to print items. This is a software command sent to a printer which updates its operation. Further paragraph 332 of Kim teaches the condition management server 212 may store a plurality of pieces of state information and state information of the device and the job in a database in a storage unit, may receive the state information from the image forming apparatus, and may update the plurality of pieces of state information stored in the database according to the state information received from the image forming apparatus.

Applicant Argues: “With respect to claim 10, Applicant respectfully submits that the asserted combination of Reunamaki, Kim and Wookey fails to teach or suggest at least control power delivery to the at least one IT device by maintaining a predetermined charge level on the at least one IT device to optimize battery life. In the Office Action (at page 16), the Examiner acknowledges that Reunamaki and Kim fail to teach these features, and relies instead on Wookey to compensate for their defects. Applicant respectfully disagrees..”

Examiner’s response: Examiner respectfully disagrees and points to at least paragraph 516 of Wookey. This section teaches  In some embodiments, the switching mechanism 9405 identifies a condition, event or trigger upon which to switch between using one processor and another processor. In other embodiments, switching mechanism switches to one of the first processor or the second processor based on a user selection. In one of these embodiments, the switching mechanism 9405 comprises a user interface, such as a graphical user interface or a command line user interface, for a user to identify, specify or configure the conditions, events or triggers for performing switching between processors. For example, the switching mechanism 9405 may switch, automatically, manually or otherwise, between a first processor 102 and a second processor 102' based on any operational characteristics of the mobile computing device 9005 or the processors 102, 102'. In still other embodiments, the switch mechanism 9105 switches between use of a processor based on a level of load of the first processor or second processor. In yet other embodiments, the switch mechanism 9405 switches between use of a processor based on a level of activity, such as task, processes, applications, of the first processor 102 or second processor 102'. In some embodiments, the switch mechanism 9405 switches between using a first processor and a second processor based on a level of consumption of power and/or battery life. In still another embodiment, the switch mechanism 9405 switches between use of a processor based on a type of application actuated or executed on the mobile computing device 9005. Here Wookey teaches an event or trigger dealing with consumption of power or battery life which causes a switch in processor to better maintain the battery. This teaches the limitations of claim 10 which it was used to reject. 
Applicant Argues: “Applicant respectfully submits that the Examiner is improperly using the invention as a roadmap to combine various features taught by Reunamaki and Kim to teach the claim feature of "performing at least one action on the at least one IT device, wherein the at least one action is determined at least in part by IT device information on the at least one IT device, wherein the at least one action comprises performing a power command on the at least one IT device over the at least one communication interface". Such hindsight reasoning disregards the "as a whole" instruction in 35 U.S.C. 103.”
Examiner’s response: In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore Examiner points to Kim paragraphs 4-6 teaches allowing a server receiving action identification information, destination information and action performing request to transmit print request and an uploaded file based on the received action identification and destination information in an effective manner, therefore making the overall system more robust and efficient.


Conclusion
and located in the PTO-892 form. 
1. Bell, U.S. Patent App Pub 20150326025 teaches a method for controlling communication between wireless power transmitter managers is disclosed. According to some aspects of this embodiment, wireless power transmission system may include one or more wireless power transmitter managers and one or more wireless power receivers for powering various customer devices. A WiFi connection may be established between wireless power transmitter managers to share information between system devices. Wireless power transmitter manager may need to fulfill two conditions to control power transfer over a customer device; customer device's signal strength threshold has to be significantly greater than 50%, such as 55% or more of the signal strength measured by all other wireless power transmitter managers and has to remain significantly greater than 50% for a minimum amount of time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.